     Case 1:20-cr-00181-DAD-BAM Document 36 Filed 12/22/20 Page 1 of 3


 1   MARK W. COLEMAN #117306
     NUTTALL & COLEMAN
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3   PHONE (559) 233-2900
     FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 4

 5
     ATTORNEYS FOR    Defendant,
 6                    DILLON JOHNSON

 7

 8                                 UNITED STATES DISTRICT COUNT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       Case No: 1:20-CR-00181-DAD-BAM
11
                     Plaintiffs,
12                                                          STIPULATION TO MODIFY
13           v.                                             CONDITIONS OF RELEASE
                                                                  AND ORDER
14   DILLON JOHNSON,

15                   Defendant.

16

17
             TO:     THE HONORABLE MAGISTRATE JUDGE SHEILA K. OBERTO, AND TO
18
     THE UNITED STATES ATTORNEY AND HIS REPRESENTATIVE, ASSISTANT UNITED
19
     STATES ATTORNEY, JUSTIN GILIO:
20
             Defendant, DILLON JOHNSON, by and through his counsel, MARK W. COLEMAN, of
21
     NUTTALL & COLEMAN, hereby applies for an Order modifying his conditions of release.
22

23   Specifically, Mr. Johnson requests an order placing him on curfew, between the hours of 7:00

24   p.m. and 7:00 a.m., daily.

25           Currently Defendant, DILLON JOHNSON, is on pretrial release on a secured bond of

26   $9,000.00, ordered home detention, and location monitoring.
27

28
                                                 1
     Case 1:20-cr-00181-DAD-BAM Document 36 Filed 12/22/20 Page 2 of 3


 1          Mr. Johnson is requesting that the court allow him to change is home detention status to

 2   curfew, with all other orders remaining in place. Mr. Johnson resides with Paula Duclo, his
 3   grandmother, and third party custodian.
 4
            Counsel has communicated with Pre-Trial Services Officer, Renee Basturo, with respect
 5
     to this request. Officer Basturo has confirmed with counsel that Mr. Johnson has been in full
 6
     compliance with his conditions of release and has adhered with location monitoring
 7
     requirements.
 8
            Counsel has communicated with Assistant United States Attorney Justin Gilio who has
 9
     no objection to allowing the Defendant have curfew from 7:00 p.m. to 7:00 a.m.
10

11          IT IS SO STIPULATED.

12
     Dated: December 22, 2020.           Respectfully Submitted,
13                                       NUTTALL & COLEMAN
14                                       /s/ Mark W. Coleman
                                         MARK W. COLEMAN
15                                       Attorney for Defendant,
                                         DILLON JOHNSON
16
     Dated: December 22, 2020.           UNITED STATES ATTORNEY’S OFFICE
17

18                                        /s/ Justin Gilio
                                         JUSTIN GILIO
19                                       Assistant U.S. Attorney
20

21

22

23

24

25

26

27

28
                                                     2
     Case 1:20-cr-00181-DAD-BAM Document 36 Filed 12/22/20 Page 3 of 3


 1                                          ORDER

 2          GOOD CAUSE APPEARING THEREFORE,

 3          IT IS HEREBY ORDERED that Defendant, DILLON JOHNSON’S custody status is

 4   changed from home detention to curfew from 7:00 p.m. to 7:00 a.m. All other orders shall
 5   remain in place.
 6

 7
     IT IS SO ORDERED.
 8
        Dated:     December 22, 2020                    /s/ Barbara   A. McAuliffe       _
 9
                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
